SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1088
CA 13-01837
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


IRONWOOD, L.L.C. AND STEELWAY REALTY CORPORATION,
PLAINTIFFS-RESPONDENTS,

                     V                                           ORDER

JGB PROPERTIES, LLC, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


CAMARDO LAW FIRM, P.C., AUBURN (RAYMOND M. SCHLATHER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Onondaga County (Brian F. DeJoseph, J.), entered July 25, 2013.
The order and judgment, inter alia, awarded plaintiff Ironwood, L.L.C.
compensatory damages in the amount of $141,572 together with costs and
interest, against defendant.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Debcon Fin. Servs., Inc. v 83-17 Broadway Corp., 61
AD3d 712, 714).




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court